7140 Office Circle P. O. Box 15600 Evansville, IN 47716-0600 Phone: (812) 962-5000 Fax: (812) 962-5400 April 3, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Accuride Corporation – Application for Withdrawal of Post Effective Amendment No. 1 to Regulation Statement on Form S-1 (File No. 333-167111) Ladies and Gentlemen: Accuride Corporation, a Delaware corporation (the “Company”), hereby requests that its post-effective amendment No. 1 to Registration Statement on Form S-1 (File No. 333-167111), filed with the Securities and Exchange Commission (the “Commission”) on Form S-1/A on March 13, 2012 (the “Post-Effective Amendment”), be withdrawn. TheCompany is requesting withdrawal of the Post-Effective Amendment because of a filing error relating to the EDGAR coding. The Post-Effective Amendment was incorrectly coded and filed on Form “S-1/A,” whereas the Company intended the Post-Effective Amendment to be filed with the Commission as a “POS AM.”The Company re-filed a post-effective amendment using the correct EDGAR code on March 23, 2012.No securities were sold under the Post-Effective Amendment. If you have any questions regarding the foregoing application for withdrawal, please telephone Stephen A. Martin, Senior Vice President / General Counsel of the Company, at (812) 962-5068. Very truly yours, ACCURIDE CORPORATION By: /s/ Stephen A. Martin Name: Stephen A. Martin Title:Senior Vice President / General Counsel
